1
2
3
4
5
6
7
8                                        UNITED STATES DISTRICT COURT

9                                      EASTERN DISTRICT OF CALIFORNIA

10
11   FRANCES C. JIMENEZ, et al.                              )   Case No.: 1:18-cv-01729 - DAD - JLT
                                                             )
12                    Plaintiff,                             )   ORDER TO PLAINTIFF TO SHOW CAUSE WHY
                                                             )   THE ACTION SHOULD NOT BE DISMISSED
13           v.                                              )   FOR LACK OF SUBJECT MATTER
                                                             )   JURISDICTION
14   DEAN STILES, et al.,
                                                             )
15                    Defendant.                             )
                                                             )
16                                                           )

17           Frances Jimenez asserts that the defendants in this action are liable for violations of the

18   constitutional rights of both Ms. Jimenez and her daughter, Jasmine Guerrerro. (See generally Doc. 1)

19   For the reasons set forth below, Plaintiff is ORDERED to show cause why the action should not be

20   dismissed for lack of jurisdiction.

21   I.      Background

22           Ms. Jimenez appears to assert that her daughter was removed from her custody on July 21,

23   2016, which she asserts “amount[s] to kidnapping under color of law.” (Doc. 3 at 5, 9) She seeks

24   review of the actions of the defendants in the state court conservatorship action for her daughter, in

25   Kern County Superior Court Case No. S-1501-PB-64931.1 (See id. at 5; Doc. 10 at 4) Plaintiff

26
               1
27               The Court may take notice of facts that are capable of accurate and ready determination by resort to sources
     whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b); United States v. Bernal-Obeso, 989 F.2d 331, 333
     (9th Cir. 1993). The record of state court proceeding is a source whose accuracy cannot reasonably be questioned, and
28   judicial notice may be taken of court records. Mullis v. United States Bank. Ct., 828 F.2d 1385, 1388 n.9 (9th Cir. 1987);
     Valerio v. Boise Cascade Corp., 80 F.R.D. 626, 635 n. 1 (N.D. Cal. 1978), aff'd, 645 F.2d 699 (9th Cir. 1981); see also

                                                                  1
1    contends the defendants wrongfully removed Jasmine from her home, “claiming conservator powers

2    without justification and [in] violation [of their] rights.” (Doc. 3 at 5) In addition, Plaintiff asserts

3    Andrew Kendall, a public defender, “failed to collect evidence,” “refused to talk to [the] conservatee”

4    (Jasmine), and “refused to submit objections to [the] conservator.” (Id. at 4-5)

5    II.      Jurisdiction

6             The district court is a court of limited jurisdiction, and is empowered only to hear disputes

7    “authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,

8    377 (1994); Exxon Mobil Corp v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005).

9             The presence of subject matter jurisdiction is governed by the “well-pleaded complaint rule,”

10   under which the Court has jurisdiction “only when a federal question is presented on the face of the

11   plaintiff's properly pleaded complaint.” Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987).

12   Although Plaintiff cites several federal statutes, her claims address decisions made by the state

13   concerning custody and conservatorship. Significantly, the Court declines “to hear disputes which

14   would deeply involve . . . adjudicating domestic matters.” Thompson v. Thompson, 798 F.2d 1547,

15   1558 (9th Cir. 1986.)

16   III.     Discussion and Analysis

17            In essence, Plaintiff seeks a de novo review of the custody determination made by the state,

18   which apparently removed her daughter from her care and has appointed a conservator. However, it is

19   well-established that “the whole subject of the domestic relations of … parent and child, belongs to the

20   laws of the States, and not to the laws of the United States.” Ohio ex rel. Popovici v. Agler, 280 U.S.

21   379, 383 (1930) (citation omitted). As a result, the Ninth Circuit has determined federal courts

22   “should not adjudicate cases involving domestic relations, including ‘the custody of minors and a

23   fortiori, rights of visitation.’” Peterson v. Babbit, 708 F.2d 465, 466 (9th Cir. 1983) (quoting

24   Hernstadt v. Hernstadt, 373 F.2d 316, 217 (CA2 1967)). Thus, matters regarding “the proper care,

25   custody and control of juveniles . . . have traditionally been left to the states.” Id.

26            Notably, under the doctrine of equitable abstention, “federal courts traditionally decline to

27
28   Colonial Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239 (4th Cir. 1989). Therefore, the Court takes judicial notice of the
     docket and documents issued by the state court in Kern County Superior Court Case No. S-1501-PB-64931.

                                                                  2
1    exercise jurisdiction in domestic relations cases when the core issue involves the status of parent and

2    child,” even when the plaintiff raises a constitutional claim. Coats v. Woods, 819 F.2d 236, 237 (9th

3    Cir. 1987), cert. denied, 484 U.S. 802 (1987).

4           A.      Rooker-Feldman Doctrine

5           This Court lacks the authority to determine whether the state court acted appropriately. A

6    party may not seek appellate review in federal court of a decision made in the state court under the

7    Rooker-Feldman doctrine. See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); D.C. Court of

8    Appeals v. Feldman, 460 U.S. 462 (1983). Accordingly, the Court “lack[s] jurisdiction to exercise

9    appellate review over final state court judgments.” Henrichs v. Valley View Dev., 474 F.3d 609, 613

10   (9th Cir. 2007). The Ninth Circuit explained,

11          Typically, the Rooker Feldman doctrine bars federal courts from exercising subject-
            matter jurisdiction over a proceeding in which a party losing in state court seeks what
12          in substance would be appellate review of the state judgment in a United States district
            court, based on the losing party’s claim that the state judgment itself violates the loser’s
13          federal rights.

14   Doe v. Mann, 451 F.3d 1038, 1041-42 (9th Cir. 2005). In addition, a complaint in federal court must
15   be dismissed for lack of subject matter jurisdiction if the “claims raised are . . . ‘inextricably
16   intertwined’ with the state court’s decision such that the adjudication of the federal claims would
17   undercut the state ruling.” Bianchi v. Rylaarsdam, 334 F.3d 894, 898 (9th Cir. 2003), citing Feldman,
18   460 U.S. at 483, 485.
19          It appears numerous hearings and reviews have occurred since Plaintiff’s daughter was
20   removed from her home, including the denial of Plaintiff’s request for visitation. Plaintiff’s remedy
21   was to seek appellate review of these orders in the state court if she was dissatisfied with the state
22   court’s decisions. The Court here is not permitted to sit in review of the actions of the state court.
23          B.      Younger Abstention Doctrine
24          In general, federal courts are required to abstain from interfering on ongoing state matters.
25   Younger v. Harris, 401 U.S. 37, 43-45 (1971). Although Younger dealt with a criminal prosecution, the
26   Supreme Court has extended the abstention principles to civil actions. Middlesex County Ethics Comm.
27   v. Garden State Bar Assoc., 457 U.S. 423, 432 (1982); see also Potrero Hills Landfill, Inc. v. County of
28   Solano, 657 F.3d 876, 882 (9th Cir. 2011).

                                                           3
1             The Younger abstention doctrine applies if four conditions are met: “(1) a state-initiated

2    proceeding is ongoing; (2) the proceeding implicates important state interests; (3) the federal plaintiff is

3    not barred from litigating federal constitutional issues in the state proceeding; and (4) the federal court

4    action would enjoin the proceeding or have the practical effect of doing so, i.e., would interfere with

5    the state proceeding in a way that Younger disapproves.” San Jose Silicon Valley Chamber of

6    Commerce Political Action Comm. v. City of San Jose, 546 F.3d 1087, 1092 (9th Cir.2008).

7             First, it is clear from the Court’s review of the state court’s docket that the conservatorship

8    action is ongoing, because a status conference has been set for May 17, 2019. Second, as discussed

9    above, the custody and conservatorship proceedings implicate important state interests. See Peterson,

10   708 F.2d at 466; Hernstadt, 373 F.2d at 217. Third, there is no showing Plaintiff could not challenge

11   the holdings of the state court with an appeal. Finally, Plaintiff’s complaint seeks to insert the federal

12   court into the ordinary course of state proceedings and, if permitted, would threaten the autonomy of

13   the state court. Thus, it appears Plaintiff’s claims are barred by the Younger abstention doctrine.

14   IV.      Conclusion and Order

15            Because the action is ongoing and the Court is barred from reviewing decisions of the state

16   court under the Rooker-Feldman doctrine, and Younger abstention doctrine, it appears the Court lacks

17   subject matter jurisdiction.

18            Accordingly, the Court ORDERS: Plaintiff SHALL show cause in writing no later than

19   March 25, 2019 why the action should not be dismissed for lack of subject matter jurisdiction.

20            Plaintiff is cautioned that if she fails to comply with this order, the action may be

21   dismissed for failure to obey a court order pursuant to Local Rule 110.

22
23   IT IS SO ORDERED.

24         Dated:   March 1, 2019                                /s/ Jennifer L. Thurston
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           4
